A reargument was had in this case on petition of the respondent. However, after further consideration we are agreed that the opinion heretofore filed should stand.
On the reargument it was urged, first, that the opinion as written misconstrues the action and the relief demanded, in that it assumes the application for bounty made by the respondent was pursuant to the provisions of chapter 245, Session Laws 1939, which provides, among other things, that where there are back taxes against the land on which the trees in question are planted, the bounty shall be applied in satisfaction of such taxes, whereas respondent's application was, in fact, made pursuant to the provisions of chapter 252, Session Laws 1937, which contains no such provisions; that, in any event, the opinion misconstrues chapter 245.
On re-examination of the record we think there can be no question but that the claim was made, the action brought, and the relief demanded pursuant to the terms of the proviso clause of chapter 245. The amended complaint, after setting forth the facts with respect to the planting of the trees for which the bounty was claimed, alleges: "That the 1938 taxes against said premises were unpaid at the time said application was so filed and made for such bounty. That the defendant has failed, neglected and refused to allow said claim and credit the same upon the amount of such unpaid taxes against said quarter section of land." Plaintiff's prayer for relief is that the above described claim be allowed and that the amount thereof be credited upon the unpaid taxes levied and assessed against said premises and quarter section of land for the year 1938 as of the date of filing such application. Consistent with the foregoing, the trial court found "That the 1938 taxes against said premises were unpaid at the time said application was so filed and demand made for said bounty, but the defendant failed, refused and neglected to allow such claim and credit the same upon the amount of such unpaid taxes." Judgment was entered in accordance with this finding. Thus it is clear that the claim was *Page 625 
predicated and the action brought on the theory that chapter 245 was the applicable statute and the bounty to be paid the plaintiff thereunder should be credited upon unpaid taxes. Demand upon the defendant was made on this theory. The trial was had and judgment ordered and entered pursuant to this theory.
Plaintiff also contends that even though this provision for the crediting of the bounty upon unpaid taxes be unconstitutional and void, nevertheless plaintiff is entitled to recover pursuant to the provisions of chapter 252, Session Laws 1937. But this was not the theory of the action and the trial thereof. The demand made by the plaintiff was that the credit be made upon the unpaid taxes and there is nothing in the record to show that there was a demand for the payment of the bounty to be paid out of the General Fund.
Plaintiff further contends that, in any event, the proviso clause of chapter 245 does not bear the construction placed upon it in the opinion. His contention is that the preceding portion of the statute requires that the bounty be paid out of the General Fund of the county; that therefore when the amount of the bounty is credited upon the unpaid taxes the General Fund is to be charged with the amount thereof and each of the other funds for which the tax thus paid is levied is to be credited with its proportionate share thereof, and thus the state, the school district, the township, and the other recipients of the tax will each receive its proper portion. He cites as sustaining this theory chapter 15, Session Laws 1941, amending chapter 252, Session Laws 1937, as amended by chapter 245, Session Laws 1939. This 1941 statute expressly provides that the payment shall be "credited upon the taxes assessed against the land upon which such trees are planted, and such credit shall be apportioned to the shares due the state and respective taxing districts for general fund levies. . . ." Thus this enactment makes express provision for the doing of that which this court in the opinion holds was intended to be done under the provisions of chapter 245. That is, every fund is to be charged with its proportionate share of the amount thus credited on the taxes. The effect of such a construction, of course, is to devote that portion of the tax thus credited belonging to the state and the various taxing subdivisions to the payment of the bounty contrary to the provisions of section 186 of the *Page 626 
Constitution as amended. So it is clear to us that this legislative direction reinforces rather than detracts from the construction put upon the provisions of chapter 245. The evident purpose of the amendment was to make uniform the application of the charge for tree bounty moneys so that though a payment in cash be made from the General Fund, such payment shall be charged against the several tax beneficiaries that would receive a portion of the tax if it were paid by the tax debtor.
The respondent further argues that no constitutional challenge was interposed by the defendant on the ground that the statute, chapter 245, violates the provisions of § 186 of the Constitution. The record refutes this argument again and again. An examination of the answer to the amended complaint shows the defendant pleaded that chapter 252, as amended by chapter 245, Session Laws 1939, is invalid and in violation of the constitution of the state. We are, of course, unable to say what argument was made before the trial court in support of this contention. But appellant, stating in its brief in this court the issues to be determined on this appeal, set forth as a principal one, the question as to whether the state can dispense with the constitutional requirement that tax money must be paid into the state treasury and disbursed only on legislative appropriation. And in the body of its brief argues the question thus raised, saying, among other things: "May the legislature thus divert the tax moneys of the school district and township? May it thus arrange for the disbursement of the state's tax moneys? May the state do indirectly that which the Constitution prohibits it from doing directly? The Constitution, referring to state moneys, provides that all public moneys shall be paid over monthly to the state treasurer and shall be paid out only pursuant to appropriation first made by the legislature." Appellant then cites Article 53, of Amendments to the Constitution. (See page 497, 1939 Session Laws.) This Article, quoted in the original opinion, is § 186 of the Constitution as amended. Appellant concludes its argument by saying: "The Act violates this express mandate of the Constitution and the judgment involved is repugnant to its provisions." Finally, in summing up, the appellant says "that the state cannot dispense with the constitutional requirement that its tax moneys be paid into the state treasury and that they be disbursed only on legislative appropriation." It is thus clear the appellant directly *Page 627 
challenged the act on the ground that it violates § 186 of the Constitution.
Now let us consider this challenge again for a moment. It is grounded on the contention that though state moneys be not yet collected they are, nevertheless, to be treated as though they were in the treasury and so subject to the provisions of § 186. We think there can be no question as to this. To hold otherwise would make it possible to circumvent the constitutional mandate. The case of Institute for Education v. Henderson, 18 Colo. 98, 31 P. 714, 18 LRA 398, cited in the principal opinion, is directly in point on the question and we have been unable to find any authority to the contrary. The respondent, however, urges that in so holding we overrule the cases of State ex rel. Haig v. Hauge,37 N.D. 583, 164 N.W. 289, LRA1918A 522; State ex rel. Linde v. Taylor, 33 N.D. 76, 156 N.W. 561, LRA1918B 156, Ann Cas 1918A 583 and State ex rel. Olson v. Jorgenson, 29 N.D. 173, 150 N.W. 565. There is no difficulty, however, in distinguishing these cases. In the Haig case the question was as to whether the legislature could direct payments to be made from the County Tuition Fund to the Teachers Insurance Fund. The contention was that the County Tuition Fund was levied for another purpose and so the diversion of a portion thereof to the Insurance Fund violated § 175 of the Constitution. The court held that the creation of the Teachers Insurance Fund was germane to the general purposes for which the Tuition Fund taxes were originally authorized, and so such diversion did not violate § 175. In the cases of State ex rel. Linde v. Taylor, and State ex rel. Olson v. Jorgenson, the court held that the moneys of the funds involved were not state moneys at all; that they were created not out of tax moneys but out of payments by possible beneficiaries of the funds and the state was merely the custodian thereof. See, also, in this connection Wilder v. Murphy, 56 N.D. 436, 218 N.W. 156.
The respondent also urges that the 1938 taxes on his land have been paid, and therefore the tax credit proviso of chapter 245 can, in no event, have application. It may be these taxes have been paid. However they were not at the time the demand that the bounty be applied in their payment was made on the county authorities. So far as the record shows they were not paid at the time the suit was brought, nor *Page 628 
at the time the judgment was entered in the district court, nor so far as this court was aware, at the time the original opinion was handed down. So there can be no merit to this contention.
We see no reason to recede from the opinion heretofore handed down.
BURKE, MORRIS, and CHRISTIANSON, JJ., concur.